Exhibit 10.3

 

Enbridge Pipelines Inc.

3000, 425-1st Street SW

Calgary, AB T2P 3L8

LOGO [g897380g10k10.jpg]

Enbridge Energy Limited Partnership

1100 Louisiana Street, Suite 3300

Houston, TX 77002

February 19, 2015

United Refining Company and

Kiantone Pipeline Corporation

823 11th Ave.

New York, New York 10019

Attention: J. Nelson Happy

 

Subject:

Amendment to the Letter Agreement between Enbridge Pipelines Inc., Enbridge
Energy Limited Partnership, United Refining Company and Kiantone Pipeline
Corporation dated July 31, 2014 (the “Letter Agreement”)

The parties agree that Section C.1 of the Letter Agreement shall be amended by
replacing “February 20, 2015” with “March 6, 2015.”

Please acknowledge your agreement to the terms and conditions contained herein
by signing the enclosed duplicate copy in the space provided below and returning
the acknowledged copy to the undersigned.

 

ENBRIDGE ENERGY, LIMITED PARTNERSHIP BY ENBRIDGE PIPELINES (LAKEHEAD) L.L.C. ITS
GENERAL PARTNER ENBRIDGE PIPELINES INC. Per:

/s/ Joel Kanvik

Per:

/s/ R.T. Schwertz

Joel Kanvik

Corporate Secretary

R.T. Schwertz

V.P., Liquid Pipelines Law & Deputy General Counsel

 

UNITED REFINING COMPANY KIANTONE PIPELINE CORPORATION Per:

/s/ John A. Catsimatidis

Per:

/s/ John A. Catsimatidis

John A. Catsimatidis

Chairman & CEO

John A. Catsimatidis

Chairman & CEO